DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stanhope et al. (USPGPub 2021/0192294) in view of Sporrer et al. (USPGPub 2020/0344939).	As per claim 1, Stanhope discloses a method of detecting plugs between tilling shanks by an farming vehicle, comprising: 	accessing, in real-time, image data corresponding to a tilling pattern produced by the autonomous farming vehicle as the farming vehicle pulls a set of tilling shanks through earth while performing an autonomous routine (see at least paragraph 0019; wherein the imaging device(s) may be configured to capture image data depicting the flow of soil around such ground-engaging tool(s) as the tool(s) is moved through the soil of the field during the performance of an agricultural operation (e.g., a tillage operation) by the implement); 	applying a machine-learned model to the image data, the machine-learned model trained on training image data representative of tilling patterns produced by sets of plugged tilling shanks and tilling patterns produced by sets of unplugged tilling shanks, the machine- learned model configured to detect a plug based on the image data corresponding to the tilling pattern produced by the farming vehicle (see at least paragraph 0021; wherein through the use of a machine-learned classification model, the systems and methods of the present disclosure may detect plugging of the ground-engaging tools of an agricultural implement with greater accuracy. These more accurate detections of plugging may enable improved and/or more precise control of the implement and/or the associated work vehicle to de-plug plugged ground-engaging tool(s) and/or prevent or reduce future plugging of the tool(s), thereby leading to superior agricultural outcomes for the field operation(s) being performed); and 	in response to detecting a plug, modifying the autonomous routine of the farming vehicle (see at least paragraph 0020; wherein initiate one or more control actions associated with de-plugging the tool(s)). Stanhope does not explicitly mention autonomous farming vehicle. 	However Sporrer does disclose	autonomous farming vehicle (see at least paragraph 0028; wherein self-driven implements that may execute various operations without being towed by a separate vehicle).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sporrer with the teachings as in Stanhope. The motivation for doing so would have been to improve the effectiveness of implement 10 (for example, to increase residue uniformity across a field), see Sporrer paragraph 0063.	As per claim 2, Sporrer discloses further comprising: accessing, in real-time, through-beam sensor data from a through-beam sensor comprising an emitter and a receiver (see at least paragraph 0021; wherein lidar, radar, ultrasonic systems) coupled to a first and a second tilling shank, respectively, of the set of tilling shanks (see at least paragraph 0023; wherein images from behind an implement (i.e., “rearward” images) may be analyzed, in order to determine metrics of residue coverage for areas of a field that have already been tilled (or otherwise addressed by the relevant operation)); and determining a measure of a signal transmitted by the emitter and received at the receiver is below a threshold level indicative of the plug in between the first and second tilling shanks (see at least paragraph 0075; wherein if lateral zone comparison logic 210 determines that a specific zone has a significantly lower amount of residue in it, it can be assumed that the controllable subsystem 250 that operated in that zone has a plug). 	As per claim 3, Sporrer discloses further comprising: Atty. Docket No.: 28713-47018 - 55 -determining a location of the plug among the set of tilling shanks based on an identifier associated with the through-beam sensor of a plurality of through-beam sensors coupled to the set of tilling shanks (see at least paragraph 0075; wherein if lateral zone comparison logic 210 determines that a specific zone has a significantly lower amount of residue in it, it can be assumed that the controllable subsystem 250 that operated in that zone has a plug).  
	As per claim 6, Stanhope discloses further comprising: creating a training set comprising training tilling pattern images, each training tilling pattern image associated with a plug or associated with no plug (see at least paragraph 0059; wherein the labels used for the training data 154 may match any of the example labelling schemes described herein, including binary labels (e.g., plugged soil flow or non-plugged soil), multi-label labels (e.g., non-plugged soil flow, moderately plugged soil flow, severely plugged soil flow, etc.), or other labelling schemes); and training the machine-learned model using the training set (see at least paragraph 0034; wherein the controller 102 to train a machine-learned classification model 108 and/or to receive a trained machine-learned classification model 108 from a machine learning computing system 116 (e.g., FIG. 4 shows the “training stage”), while FIG. 3 illustrates operation of the controller 102 to use the machine-learned classification model 108 to determine when one or more ground-engaging tools of the implement 10 are plugged based on obtained imagery of the soil flow around such tool(s) (e.g., FIG. 3 shows the “inference stage”)). 	As per claim 7, Stanhope discloses wherein each image of the training tilling pattern images is associated with one or more plugs within the set of tilling shanks and a location of each plug within the set of tilling shanks (see at least paragraph 0034; wherein the controller 102 to use the machine-learned classification model 108 to determine when one or more ground-engaging tools of the implement 10 are plugged based on obtained imagery of the soil flow around such tool(s)).  	As per claim 18, Stanhope discloses further comprising: determining a geographic location where the plug is detected; determining whether a threshold number of plugs have been detected at the geographic location; and in response to determining that the threshold number of detections has occurred at the geographic location: generating a notification identifying the geographic location, and transmitting the notification to a remote monitoring system (see at least paragraph 0077; wherein after determining that one or more ground-engaging tools of the implement are plugged at (210), the method 200 may include, at (212), initiating a control action associated with de-plugging the tool(s). For example, as indicated above, the control module 128 of the controller 102 may be configured to control the operation of the implement 10 and/or the vehicle 12 to initiate one or more control actions associated with de-plugging the ground-engaging tool(s). For example, in one embodiment, the control module 128 may be configured to notify the operator of the implement/vehicle 10/12 that the one or more ground-engaging tools of the implement 10 are plugged (e.g., via the user interface 138). In one embodiment, the notification may include an indication (e.g., a corresponding color, such as green, yellow, and red) of the confidence score associated with the determination that the tool(s) is plugged. Additionally or alternatively, the control module 128 may be configured to adjust one or more operating parameters of the implement 10 and/or the vehicle 12, such as ground speed of the implement/vehicle 10/12, the penetration depth of the ground-engaging tool(s) of the implement 10, and/or the force applied to the tool(s), in a manner that de-plugs the tool(s)).  	As per claim 19, Stanhope discloses a detection system for an farming vehicle configured to perform steps comprising: 	accessing, in real-time, image data corresponding to a tilling pattern produced by the farming vehicle as the farming vehicle pulls a set of tilling shanks through earth while performing an autonomous routine (see at least paragraph 0019; wherein the imaging device(s) may be configured to capture image data depicting the flow of soil around such ground-engaging tool(s) as the tool(s) is moved through the soil of the field during the performance of an agricultural operation (e.g., a tillage operation) by the implement); 	applying a machine-learned model to the image data, the machine-learned model trained on training image data representative of tilling patterns produced by sets of plugged tilling shanks and tilling patterns produced by sets of unplugged tilling shanks, the machine- learned model configured to detect a plug based on the image data corresponding to the tilling pattern produced by the farming vehicle (see at least paragraph 0021; wherein through the use of a machine-learned classification model, the systems and methods of the present disclosure may detect plugging of the ground-engaging tools of an agricultural implement with greater accuracy. These more accurate detections of plugging may enable improved and/or more precise control of the implement and/or the associated work vehicle to de-plug plugged ground-engaging tool(s) and/or prevent or reduce future plugging of the tool(s), thereby leading to superior agricultural outcomes for the field operation(s) being performed); and 	Atty. Docket No.: 28713-47018 -59-in response to detecting a plug, modifying the autonomous routine of the farming vehicle (see at least paragraph 0020; wherein initiate one or more control actions associated with de-plugging the tool(s)). Stanhope does not explicitly mention autonomous farming vehicle. 	However Sporrer does disclose	autonomous farming vehicle (see at least paragraph 0028; wherein self-driven implements that may execute various operations without being towed by a separate vehicle).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sporrer with the teachings as in Stanhope. The motivation for doing so would have been to improve the effectiveness of implement 10 (for example, to increase residue uniformity across a field), see Sporrer paragraph 0063.	As per claim 20, Stanhope discloses a non-transitory computer readable storage medium storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising: 	accessing, in real-time, image data corresponding to a tilling pattern produced by the farming vehicle as the farming vehicle pulls a set of tilling shanks through earth while performing an autonomous routine (see at least paragraph 0019; wherein the imaging device(s) may be configured to capture image data depicting the flow of soil around such ground-engaging tool(s) as the tool(s) is moved through the soil of the field during the performance of an agricultural operation (e.g., a tillage operation) by the implement); 	applying a machine-learned model to the image data, the machine-learned model trained on training image data representative of tilling patterns produced by sets of plugged tilling shanks and tilling patterns produced by sets of unplugged tilling shanks, the machine- learned model configured to detect a plug based on the image data corresponding to the tilling pattern produced by the farming vehicle (see at least paragraph 0021; wherein through the use of a machine-learned classification model, the systems and methods of the present disclosure may detect plugging of the ground-engaging tools of an agricultural implement with greater accuracy. These more accurate detections of plugging may enable improved and/or more precise control of the implement and/or the associated work vehicle to de-plug plugged ground-engaging tool(s) and/or prevent or reduce future plugging of the tool(s), thereby leading to superior agricultural outcomes for the field operation(s) being performed); and 	in response to detecting a plug, modifying the autonomous routine of the farming vehicle (see at least paragraph 0020; wherein initiate one or more control actions associated with de-plugging the tool(s)). Stanhope does not explicitly mention autonomous farming vehicle. 	However Sporrer does disclose	autonomous farming vehicle (see at least paragraph 0028; wherein self-driven implements that may execute various operations without being towed by a separate vehicle).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sporrer with the teachings as in Stanhope. The motivation for doing so would have been to improve the effectiveness of implement 10 (for example, to increase residue uniformity across a field), see Sporrer paragraph 0063.

Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stanhope et al. (USPGPub 2021/0192294), in view of Sporrer et al. (USPGPub 2020/0344939), and further in view of Smith et al. (USPGPub 2021/0029865), hereinafter known as Smith1.	As per claim 4, Sporrer discloses further comprising: accessing, in real-time, ultrasonic sensor data from an ultrasonic sensor coupled to a tilling shank of the set of tilling shanks (see at least paragraph 0021; wherein lidar, radar, ultrasonic systems). Stanhope and Sporrer do not explicitly mention the ultrasonic sensor configured to indicate a distance between the tilling shank and another tilling shank of the set of tilling shanks; and determining a measure of a signal received by the ultrasonic sensor is below a threshold level indicative of a plug in between the tilling shank and the other tilling shank.	However Smith1 does disclose:	the ultrasonic sensor configured to indicate a distance between the tilling shank and another tilling shank of the set of tilling shanks (see at least paragraph 0040; wherein the sensing arms 204 are thin members, each defining a width W1 extending in the axial direction 58 of the disc gang 44. In some embodiments, the width W1 of the sensing arms 204 may be less than 50% of the distance D1 between adjacent disc blades 46); and determining a measure of a signal received by the ultrasonic sensor is below a threshold level indicative of a plug in between the tilling shank and the other tilling shank (see at least paragraph 0053; wherein the sensing assembly 202, 202′ has generally been described herein with reference to determining plugging between adjacent discs 46 of a disc gang 44 of a tillage implement 10).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Smith1 with the teachings as in Stanhope and Sporrer. The motivation for doing so would have been to provide an improved system for determining material accumulation relative to ground engaging tools of an agricultural implement, see Smith1 paragraph 0004.	As per claim 5, Smith1 discloses further comprising: determining a location of the plug among the set of tilling shanks based on an identifier associated with the ultrasonic sensor of a plurality of ultrasonic sensors coupled to the set of tilling shanks (see at least paragraph 0039; wherein a plugging condition may occur in which field materials may accumulate within the flow zone(s) 109 such that additional field materials flow above the rotational axis 55, such as above the disc gang shaft 56. For example, when the soil in the field has high moisture content, the soil may stick or adhere to the disc blades 46 such that the soil accumulates within the associated flow zone(s) 109. Moreover, a large chunk of residue or a rock may become lodged between a pair of adjacent disc blades 46 in a manner that inhibits the flow of field materials through the associated flow zone(s) 109, thereby causing additional field materials to accumulate therein. When the material accumulation between a pair of adjacent disc blades 46 is sufficient to inhibit the flow of further field materials through the associated flow zone 109, such field materials may begin to flow above the rotational axis 55 and the disc gang shaft 56).  

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stanhope et al. (USPGPub 2021/0192294), in view of Sporrer et al. (USPGPub 2020/0344939), and further in view of Zemenchik (USPGPub 2020/0107490).	As per claim 8, Stanhope and Sporrer do not explicitly mention wherein the training tilling pattern images are captured by a plurality of autonomous farming vehicles operating in a plurality of environmental conditions.	However Zemenchik does disclose:	wherein the training tilling pattern images are captured by a plurality of autonomous farming vehicles operating in a plurality of environmental conditions (see at least paragraph 0015; wherein the pre-tillage image(s) may be provided by one or more satellites, one or more unmanned aerial vehicles, one or more handheld or ground-vehicle mounted cameras, other suitable imaging device(s)).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zemenchik with the teachings as in Stanhope and Sporrer. The motivation for doing so would have been to increase crop yield from subsequent harvesting operations, see Zemenchik paragraph 0002.
Claims 10 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stanhope et al. (USPGPub 2021/0192294), in view of Sporrer et al. (USPGPub 2020/0344939), and further in view of Smith (USPGPub 2021/0108951), hereinafter known as Smith2.	As per claim 10, Stanhope and Sporrer do not explicitly mention wherein modifying the autonomous routine of the autonomous farming vehicle comprises pausing the autonomous routine.	However Smith2 does disclose:	wherein modifying the autonomous routine of the autonomous farming vehicle comprises pausing the autonomous routine (see at least paragraph 0064; wherein the controller 128 may be configured to transmit control signals to the work vehicle 12 to stop forward motion of the agricultural implement 10).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Smith2 with the teachings as in Stanhope and Sporrer. The motivation for doing so would have been to prevent damage to the ground engaging tools or other components on the implement, see Smith2 paragraph 0002.	As per claim 16, Stanhope discloses further comprising: accessing additional image data, the additional image data captured subsequent to when the image data is captured (see at least paragraph 0029; wherein the agricultural implement 10 may include one or more imaging devices 104 coupled thereto and/or supported thereon for capturing images); 	applying the machine-learned model to the additional image data (see at least paragraph 0001; wherein detecting plugging of ground-engaging tools of an agricultural implement from imagery of a field using a machine-learned classification model). Stanhope and Sporrer do not explicitly mention in response to determining that the plug is absent, reverting from the modified autonomous routine to the autonomous routine.	However Smith2 does disclose:	in response to determining that the plug is absent, reverting from the modified autonomous routine to the autonomous routine (see at least paragraph 0070; wherein the controller 128 may be configured to transmit control signals to stop the forward movement of the agricultural implement 10, reverse the direction of movement of the agricultural implement 10 to reposition the agricultural implement 10, raise the plugged shank(s) 50 to a raised position, resume forward movement of the agricultural implement 10 past the plug 64, and/or lower the shank(s) 50 to a cultivating position to continue the cultivating operation).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Smith2 with the teachings as in Stanhope and Sporrer. The motivation for doing so would have been to prevent damage to the ground engaging tools or other components on the implement, see Smith2 paragraph 0002.	As per claim 17, Smith2 discloses further comprising: Atty. Docket No.: 28713-47018 - 58 -determining a first location corresponding to where the plug is first detected; determining a second location corresponding to where the plug is determined to be absent; and modifying the autonomous routine to include tilling a path defined in the autonomous routine, the path between the first location and the second location (see at least paragraph 0070; wherein the controller 128 may be configured to transmit control signals to stop the forward movement of the agricultural implement 10, reverse the direction of movement of the agricultural implement 10 to reposition the agricultural implement 10, raise the plugged shank(s) 50 to a raised position, resume forward movement of the agricultural implement 10 past the plug 64, and/or lower the shank(s) 50 to a cultivating position to continue the cultivating operation).  

Claims 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stanhope et al. (USPGPub 2021/0192294), in view of Sporrer et al. (USPGPub 2020/0344939), and further in view of Henry (USPGPub 2021/0045278).	As per claim 11, Stanhope and Sporrer do not explicitly mention further comprising: accessing load cell data from a load cell sensor coupled to the set of tilling shanks, the load cell data associated with a plurality of draft forces associated with pulling the set of tilling shanks through the earth; and in response to determining the plurality of draft forces exceeds a baseline draft force associated with pulling the set of tilling shanks free of plugs, determining that a plug is present.	However Henry does disclose:	further comprising: accessing load cell data from a load cell sensor coupled to the set of tilling shanks, the load cell data associated with a plurality of draft forces associated with pulling the set of tilling shanks through the earth (see at least paragraph 0043; wherein the sensor data 136 received from the force sensor(s) 60 may be monitored to determine instantaneous load values for the disc blades 46 and/or average load values for the disc blades 46 over time); and 	in response to determining the plurality of draft forces exceeds a baseline draft force associated with pulling the set of tilling shanks free of plugs, determining that a plug is present (see at least paragraph 0046; wherein the controller 128 may be configured to identify a given disc blade 46 and/or ganged disc assembly 44 as being plugged when the monitored load value increases above the predetermined load threshold for a predetermined length of time. For example, a plug may be indicated when the monitored load value increases above the predetermined load threshold and stays there for the predetermined length of time). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Henry with the teachings as in Stanhope and Sporrer. The motivation for doing so would have been to prevent damage to the ground engaging tools or other components on the implement, see Henry paragraph 0002.	As per claim 12, Henry discloses further comprising: determining a weighted score based on the load cell data and a classification by the machine- learned model; and detecting the plug based on the weighted score (see at least paragraph 0046; wherein the controller 128 may be configured to identify a given disc blade 46 and/or ganged disc assembly 44 as being plugged when the monitored load value increases above the predetermined load threshold for a predetermined length of time. For example, a plug may be indicated when the monitored load value increases above the predetermined load threshold and stays there for the predetermined length of time). 	As per claim 13, Stanhope and Sporrer do not explicitly mention further comprising: accessing environmental data representative of a plurality of conditions under which the autonomous farming vehicle performs the autonomous routine; applying a statistical model to the environmental data, the statistical model configured to estimate a likelihood of detecting the plug based on the environmental data; and detecting the plug further based on the application of the statistical model.	However Henry does disclose:	further comprising: accessing environmental data representative of a plurality of conditions under which the autonomous farming vehicle performs the autonomous routine; applying a statistical model to the environmental data, the statistical model configured to estimate a likelihood of detecting the plug based on the environmental data; and detecting the plug further based on the application of the statistical model (see at least paragraph 0046; wherein the controller 128 may be configured to identify a given disc blade 46 and/or ganged disc assembly 44 as being plugged when the monitored load value increases above the predetermined load threshold for a predetermined length of time. For example, a plug may be indicated when the monitored load value increases above the predetermined load threshold and stays there for the predetermined length of time).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Henry with the teachings as in Stanhope and Sporrer. The motivation for doing so would have been to prevent damage to the ground engaging tools or other components on the implement, see Henry paragraph 0002.	As per claim 14, Henry discloses wherein the environmental data comprises a time, a temperature, or soil moisture level (see at least paragraph 0046; wherein the controller 128 may be configured to identify a given disc blade 46 and/or ganged disc assembly 44 as being plugged when the monitored load value increases above the predetermined load threshold for a predetermined length of time. For example, a plug may be indicated when the monitored load value increases above the predetermined load threshold and stays there for the predetermined length of time).  

Allowable Subject Matter
Claim(s) 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach applying the machine-learned model to the image sensor data comprises: detecting a number of tilling streaks in the tilling pattern identifiable in the image data; comparing the number of the detected tilling streaks to an expected number of tilling streaks; and detecting the plug based on the comparison.
Claim(s) 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach accessing equipment data representative of an arrangement of the set of tilling shanks, wherein the arrangement of the set of tilling shanks comprises the minimum spacing between each tilling shank of the set of tilling shanks; applying a statistical model the equipment data, the statistical model configured to estimate a likelihood of detecting the plug based on the equipment data; and detecting the plug further based on the application of the statistical model.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662